Citation Nr: 0945033	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a rash of the 
groin.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2006, the Veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the RO.  The Veteran also 
presented testimony at a Travel Board hearing chaired by the 
undersigned Veterans Law Judge in December 2007.  Transcripts 
of these hearings are associated with the Veteran's claims 
folders.

When this case was Board in December 2007, the Board reopened 
the claims of entitlement to service connection for a low 
back disability and a skin rash of the groin and remanded 
them for further development.  These matters are now before 
the Board for further appellate action.

The issue of entitlement to service connection for a rash of 
the groin is addressed in the Remand that follows the order 
section of this decision.


FINDING OF FACT

A low back disability was not present in service or 
manifested within one year thereafter, and no current 
disorder of the low back is etiologically related 
to service.




CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active duty, and service incurrence or aggravation of 
arthritis of the low back during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA by letter mailed in June 2004, before the initial 
adjudication of the claim.  Although he was not sent notice 
with respect to the disability-rating or effective-date 
element of the claim until March 2008, after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the Veteran's claimed 
low back disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim 
was no more than harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for a low back disability, as he believes this 
disability stems from his active duty service.  In 
particular, he alleges that his current low back condition 
originated from various in-service back traumas, including an 
incident where a portion of a roof fell on his back.

The Veteran's service treatment records do indicate that he 
was seen for complaints of low back pain on a number of 
occasions.  In November 1975 it was noted that the Veteran 
was involved in a car accident and experienced low back pain, 
and an impression of degenerative disease was indicated.  An 
X-ray taken at that time showed slight straightening of the 
lumbar spine compatible with muscle spasm.  Low back pain was 
again noted in April 1967.  Degenerative joint disease was 
noted on a March 1983 discharge examination.  

As for post-service medical evidence, the record contains the 
report of a VA examination in August 1983.  At that time, the 
Veteran gave a history of degenerative joint disease.  The 
physical examination disclosed that his low back was normal.  
No diagnosis of a low back disorder was rendered.

A statement from private physician Dr. P. indicates that he 
had treated the Veteran since 1985 for recurrent low back 
syndrome with varying pain degree.  Records from his office 
show diagnoses of acute lumbosacral strain in 1999 and low 
back syndrome in 2001.  Records from the Halifax Orthopedic 
Clinic from March 2004 indicate that the Veteran suffered 
from low pain "10 years in duration."  VA outpatient 
treatment records through 2009 also show complaints of low 
back pain.

During the Veteran's March 2006 DRO hearing and December 2007 
Board hearing, the Veteran stated that he injured his back in 
service when a roof fell on him.  He indicated that his back 
pain has been ongoing since that time, and that he had sought 
treatment for his low back pain since service.

The Veteran was afforded a VA examination in June 2009 to 
determine the nature and etiology of any currently present 
low back disability.  Upon examination, the Veteran did not 
recall the mechanism of injury for his claimed in-service low 
back injury.  He complained of symptoms of decreased motion, 
stiffness, weakness, spasms, and pain.  An X-ray revealed 
degenerative arthritis of the lumbar spine.  The examiner 
concluded by diagnosing the Veteran with lumbar disc disease 
with moderate mechanical low back pain.  The examiner found 
that the Veteran's low back disability was less likely as not 
related to service.  He noted that the Veteran's current 
lumbar degenerative disc disease is aged-based and an 
expected aging process for a 63-year-old individual, and that 
the Veteran's low back pain is compounded by his morbid 
obesity.  Moreover, he pointed out that there was a 
significant silent interval for low back treatment from 
discharge date and his current symptomatology rests with his 
age-related spine that is neither adjunct, accelerated, or 
aggravated by his tour of duty.  He further noted that he 
based his opinion on current orthopedic literature on 
establishing causation as well as normal expected aging 
outcomes.

Based on the foregoing evidence, the Board has determined 
that the Veteran is not entitled to service connection for 
his low back disability.  While the record establishes that 
the Veteran was treated for low back pain in service, and 
that he has a current diagnosis of lumbar disc disease with 
mechanical low back pain, there is no medical opinion linking 
the current diagnosis to service.  The only medical opinion 
of record is that of the June 2009 VA examiner specifically 
declining to link the Veteran's low back disability to 
service.

To the extent the Veteran is claiming that he has had chronic 
problems with his low back since service, the Board has not 
found the Veteran's statements to be sufficiently probative 
and credible to establish a continuity of symptomatology 
following discharge.  In this regard, the Board notes that 
while a history of degenerative joint disease was noted on an 
August 1983 VA examination, the Veteran's back was found to 
be normal at that time.  Moreover, there are no records of 
treatment of a low back condition until 1999.  The Board has 
considered Dr. P.'s statement noting treatment of a low back 
condition since 1985; however, the records of such treatment 
are not available, and there is no evidence substantiating 
the presence of a low back disorder during the year following 
the Veteran's discharge from service.  Instead, the August 
1983 VA examination report showing that the Veteran's back 
was found to be normal supports a conclusion that the low 
back symptoms present in service were acute and had resolved 
prior to August 1983.  This conclusion is also supported by a 
statement from Halifax Orthopedic Clinic in March 2004 
indicating that the Veteran had a 10 year history of low back 
pain.

With respect to the Veteran's contention that the disability 
is etiologically related to incidents of his active service, 
the Board notes that as a layperson without medical training, 
the Veteran is not competent to render an opinion requiring 
medical expertise, to include an opinion linking his current 
low back disability to his in-service low back trauma.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that service connection 
is not warranted for the Veteran's low back disability.  In 
reaching this decision, the Board has determined that the 
benefit-of-the doubt rule is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.


ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

The Veteran contends that he is entitled to service 
connection for a skin rash of the groin area, as he believes 
this condition originated in service.  The Veteran's service 
treatment records indicate that he was treated for a number 
of skin disorders during service, including venereal warts in 
February 1968, a rash of the groin area in April 1968, and 
purulent raised lesions on the foreskin in July 1963.  His 
post-service medical records also note a few instances of 
treatment for skin problems.  VA outpatient treatment records 
note a rash in the right axillae in July 2004 and seborrheic 
keratosis treated with cryotherapy in February 2007.  A 
statement from a private physician, Dr. P., notes that he had 
treated the Veteran since 1985 for recurrent inguinal 
candidiasis.  

As there is evidence of a skin condition both in service and 
post-service, the Veteran's case was remanded to provide a VA 
examination in May 2009 to determine the etiology of any 
currently present skin disability.  At that time, the 
examiner found no evidence of any skin rash of the groin or 
skin disability in general, and therefore did not provide an 
opinion with respect to the etiology of this condition.

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the requirement for service connection that a 
current disability be present is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim 
even though the disability resolves prior to the Secretary's 
adjudication of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  Therefore, the fact that no skin rash 
disability was present at the time of the recent VA 
examination does not negate the need for a medical opinion 
addressing the etiology of any skin disorders present during 
the pendency of this claim.

The Court also has held that a remand by the Board confers on 
the Veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

In light of these circumstances, this matter is REMANDED to 
the RO or the AMC in Washington, DC, for the following 
actions::

1.  The claims folders should be returned 
to the May 2009 examiner.  The examiner 
should be requested to review the claims 
files and then provide an opinion as to 
whether there is a 50 percent or better 
probability that any skin disorder of the 
groin present at any time during the 
pendency of this claim originated during 
the Veteran's service or is otherwise 
etiologically related to his service.  The 
rationale for all opinions must also be 
expressed.

If the May 2009 examiner is unavailable, 
the claims folders should be forwarded to 
another physician with appropriate 
expertise, who should be requested to 
provide the required opinion with 
supporting rationale.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response. 
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


